DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-4 and 7-8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Folker et al. [US 5,731,666.]
Regarding claims 1 and 3-4, Folker et al. discloses an integrated magnetic component [figure 4], comprising:
- a common mode inductance formed by a common mode core [310] surrounding a winding window and at least two windings [340, 341] wound around the common mode core and through the winding window; and
- a differential mode inductance formed by the at least two windings and a differential mode core [320] being spaced from the common mode core by a gap, characterized in that the differential mode core comprises at least one surface being adjacent to each of the at least two windings, wherein the at least one surface is adjacent to each turn of the at least two windings and wherein each turn of the at least two windings is going through the gap [figure 4.]
	Regarding claim 7, Folker et al. inherently discloses a shortest distance between the at least one surface and each winding of the at least two windings is essentially equal to a shortest distance between the common mode core and each winding of the at least two windings [figure 4.]
	Regarding claim 8, Folker et al. further discloses the common mode core is a toroidal core and the differential mode core comprises a rod or a pipe arranged in the winding window.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Folker et al. in view of JP 07-101831.
Regarding claim 2, Folker et al. discloses the instant claimed invention except for the specific of the at least one surface.
JP 07-101831 discloses a magnetic device [figures 1-3] comprising:
- a toroidal core [5];
- at least one coil [6] wound around the toroidal core; and
- a rod shaped core [10] disposed inside the toroidal core, wherein the rod shape core having an edgeless surface.
It would have been obvious at the time the invention was made to use the rod core of JP 07-101381 in Folker et al. for the purpose of facilitating magnetic flux/field desired and/or inductances desired.
Regarding claim 5, the combination of Folker et al. with JP 07-101831 would provide the gap with constant length/width/space.
Response to Arguments
Applicant's arguments filed 7/1/2022 have been fully considered but they are not persuasive.
Applicant argues that:
[1] Folker does not disclose a particular common mode core as both the common and differential mode flux both flow through the C-core [30] or the toroidal core [310], respectively;
[2] Folker does not disclose a gap between any of the core elements. Folker does not disclose that a gap being provided between a differential mode core and a common mode core;
[3] Folker does not disclose that the two windings around through the same winding windows; and
[4] The combination of Folker in view of Hasunuma fails to disclose “a differential mode inductance formed by the at least two windings and a differential mode core.”
The Examiner disagrees.
Regarding [1], applicant has not claimed, nor has examiner considered precluding or excluding “both common and different mode flux both flow through the toroidal core.”  Applicant merely claims, in claim 1, a common mode inductance and a differential mode inductance.
Regarding [2], Folker discloses gap [or space] clearly shown in figure 4 between the differential mode core [320] and the common mode core [310.]
Regarding [3], Folker clearly discloses a winding window of the common mode core [310] where the two windings [340, 341] are wound [figure 4.]
Regarding [4], Folker discloses a differential mode inductance formed by the at least two windings and a differential mode core [320] being spaced from the common mode core [310] by a gap [figure 4.]
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYEN T NGUYEN whose telephone number is (571)272-1996. The examiner can normally be reached Mon - Fri 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TUYEN T NGUYEN/Primary Examiner, Art Unit 2837